Title: To James Madison from James Taylor, 3 February 1806
From: Taylor, James
To: Madison, James


                    
                        Dear Sir.
                        New Port Kentucky Feby 3d. 1806.
                    
                    Agreeable to my promise I now send you a pacage of the Monthly or Alpean strawberry vines, also some Grafts from my Nectarines, among the

slips I have put two twigs of what is here called, the Magdaline peach, these can be easily distinguished, as the bark is quite yellow.
                    I have put up both the Strawberrys and Grafts with Moss which I have moistened and hope they will get safe to hand, and flourish.
                    I would advise you to keep the Strawberry vines in bunches and not let them run together, and in the dry hot season if you wish to get fruit from these you must water your vines and by this means they bear until frost.
                    I think I gave you a description of this fruit when I was at the City. They are as large as a stout peach of a deep red and are the richest fruit I ever tasted they are of the free stone kind. I am fearful they are rather tender, as myne have been frequently killed with the frost. They will succeed by grafting on peach stocks.
                    The peach graft I am informed is of good kind, the blossom is quite white, but none have come to maturity that I have seen.
                    I made the enquiry of my brother as to your & your brothers land on Sandy. They are surveyed & the taxes paid regularly.
                    I also have made enquiry as to your Panther creek land they are of good quality and will command about $20 ⅌ acre.
                    I have sent you a few of the monthly Strawberry seed, which you will please to divide with The President. I have sent him & the Secy of War each such a pacage as yours.
                    Have you heared of the marriage of our relation Margarite Bell to Colo. Sandford our Member in Congress? They were married just one week before he set out to Congress. The Courtship was short and I suppose The Colo. was fearful she might fly the way and would not be put off. He has only two sons, one about 18. the other about 12 both very promising. He resides within three Miles of me on the Ohio below, has a good tract and about 30 slaves.
                    I think She has done extremely well for no man can be more esteemed in his neighbourhood.
                    Mrs. Taylor joins me in best respects to your self & Mrs Madison. Mrs. T. begs Mrs. M to accept her thanks for the present sent her. Be good enough to make my respects to Mrs. Payne & my friend Mr Payne. I am Dr. sir with the greatest respect & esteem your Ob Sert. in hast
                    
                        James Taylor
                    
                    
                        PS.
                        My brothers family was sick lately.
                    
                